Citation Nr: 0103416	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 25, 1965 to 
April 6, 1965.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the veteran's February 1999 substantive appeal, he 
requested a hearing with regard to this appeal before a 
member of the Board sitting at the Los Angeles, California 
Regional Office (RO).  A copy of the notification for the 
requested hearing scheduled for December 5, 2000 contains a 
handwritten note from the Board Member scheduled to conduct 
the hearing which indicates that the veteran failed to report 
on December 5, 2000.  The Board also must point out that no 
explanation is contained in the record as to why the veteran 
failed to report.  Accordingly, the Board finds that the 
appropriate due process considerations have been satisfied 
with regard to this appeal and that further remand to 
schedule another hearing before the Board is not warranted.

The Board further notes that in addition to his claim for 
entitlement to nonservice-connected disability pension, the 
veteran has submitted documentation supporting other theories 
of entitlement to benefits or damages, including damages 
allegedly sustained by the veteran in conjunction with 
wrongful treatment during service and other variously 
asserted due process violations.  However, the Board must 
respectfully point out that its jurisdiction is limited to 
matters arising under title 38, United States Code, i.e. 
"all questions of law and fact necessary to a decision by 
the Secretary of Veterans Affairs under a law that affects 
the provision of benefits by the Secretary to veterans or 
their dependents or survivors . . . ." (emphasis added.)  
38 U.S.C.A. §§ 511(a), 7104(a) (West 1991 and Supp. 2000); 
38 C.F.R. § 20.101 (2000).  The Board finds that the 
claimant's extensive arguments in this area address matters 
involving other agencies of the Federal government and do not 
raise matters that fall under title 38 United States Code.  
Accordingly, the Board does not have jurisdiction over such 
claims.


FINDINGS OF FACT

1. The veteran's active service during the Vietnam conflict 
was less than 90 days in duration.

2. The veteran was discharged as a result of unsuitability 
for further training, and not as a result of a disability 
incurred in or aggravated by his active service.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1521(a), 
(j), 5107 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to nonservice- 
connected pension benefits.

At the outset, the Board would like to note that it finds 
that the veteran's claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A) (hereafter "the VCAA).  The Board 
would further note that in light of the Board's ultimate 
decision to deny the claim on the basis that there is no 
legal entitlement as a matter of law, there is no duty to 
assist the veteran in his claim since even the VCAA does not 
recognize a duty to assist when there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a).   Accordingly, it is not 
prejudicial for the Board to decide the matter without 
further remand to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the provisions of 38 U.S.C.A. § 1521 (West 1991 & Supp. 
2000), pension is payable to a veteran who served for 90 days 
or more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.

38 C.F.R. § 3.3 (2000) provides that basic entitlement to 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law or at time of discharge had such a service- connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)).  38 C.F.R. § 3.3(a)(3) 
(2000).

The veteran's discharge documents show that he had active 
service from February 25, 1965 to April 6, 1965, and that he 
received an honorable discharge.  The entire period of active 
service took place during the Vietnam conflict.  38 C.F.R. § 
3.2(f) (2000).  Thus, although the veteran had wartime 
service, his service did not constitute a period of 90 days 
or more.

Furthermore, although the veteran has alleged that he was 
discharged for a medical condition incurred in or aggravated 
by his period of active service, the record includes an April 
1965 aptitude board report showing that the veteran was 
discharged due to unsuitability for further training.  In 
this regard, while it was noted that the veteran resented 
authority, was unreliable, depressed, had a poor ability to 
grasp instructions, and was unable to learn how to swim based 
on psychiatric evaluation, the report goes on to indicate 
that he met the minimum induction standards and that his 
retention would not jeopardize his health or endanger that of 
his service associates; therefore, he was not eligible for 
discharge by reason of physical or mental disability.  The 
Board further notes that signatories to the aptitude report 
include members of the Navy medical corps.

In addition, the balance of the veteran's service medical 
records and post-service medical evidence also does not 
reflect service-connected disability as shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  Thus, there is no 
evidence showing that the veteran was discharged as a result 
of a disability incurred in or related to his active service, 
and at the present time, service connection has not been 
established for any disability.  

For these reasons, the Board finds that the veteran does not 
meet the basic eligibility requirements for nonservice-
connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 
C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") held that where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  In this case, the veteran lacks 
legal entitlement to nonservice-connected pension benefits 
due to nonqualifying service.  Accordingly, entitlement to 
nonservice-connected pension benefits is not warranted and 
the veteran's claim is denied.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

